Title: To James Madison from Elias Vander Horst, 18 February 1804 (Abstract)
From: Vanderhorst, Elias
To: Madison, James


18 February 1804, Bristol. Has not heard from JM since he last wrote on 10 Feb. “by this Conveyance.” “I have now but a moment to enclose you two of our latest news papers by which you will, among other Articles of Intelligence in them, observe Accounts of the present alarming Illness of his Britannic Majesty, and which it is universally believed is of the most serious Nature.” Adds in a postscript that the original was sent by “the Ship Superb Captn Hammond Via Norfolk.”
  

   
   RC (DNA: RG 59, CD, Bristol, vol. 2). 1 p.; marked “Duplicate”; docketed by Wagner as received 15 May.


